                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

MELONIE R. GARCIA‐MARQUEZ,

              Plaintiff,

v.                                                          Civ. No. 19‐598 GBW

ANDREW SAUL,
Commissioner of Social Security,

              Defendant.


                          ORDER DENYING MOTION
                  FOR LEAVE TO PROCEED IN FORMA PAUPERIS

       This matter comes before the Court on Plaintiff’s Motion for Leave to Proceed in

Forma Pauperis (“IFP”). Doc. 2. Although Plaintiff’s filing is styled as a Motion for IFP,

the document’s content is a copy of Plaintiff’s Complaint. See id. It neither requests

leave to proceed in forma pauperis nor includes the required affidavit regarding

Plaintiff’s financial situation. See 28 U.S.C. § 1915(a).

       Plaintiff’s Motion for Leave to Proceed in Forma Pauperis (doc. 2) is therefore

DENIED WITHOUT PREJUDICE. The Court will consider, in future, any correctly filed

Motion for IFP that meets the requirements of 28 U.S.C. § 1915(a).




                                            ____________________________________
                                            GREGORY B. WORMUTH
                                            UNITED STATES MAGISTRATE JUDGE
